Citation Nr: 1435001	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 21, 2013; and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the appeal, in an April 2014 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective January 21, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

There is no outstanding request for a Board hearing or a hearing before an employee of the RO.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Prior to January 21, 2013, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since January 21, 2013, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating for service-connected PTSD in excess of 30 percent prior to January 21, 2013, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in September 2010, January 2013 and February 2014.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim, as they are based on consideration of the Veteran's prior medical history, and described his medical conditions in sufficient detail to enable the Board to make a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

Service connection for PTSD was initially granted in a September 2010 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from July 29, 2009.  In April 2014, the RO increased the rating assigned for PTSD from 30 percent to 70 percent effective January 21, 2013.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for PTSD prior to January 21, 2013 and whether an initial rating in excess of 70 percent is assignable for PTSD on or after January 21, 2013.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from July 29, 2009 to January 21, 2013, and 70 percent disabling since January 21, 2013, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to January 21, 2013, and is not entitled to a rating in excess of 70 percent thereafter.

A.  Period prior to January 21, 2013

A February 2009 nursing note reflects that the Veteran arrived escorted by another veteran requesting assistance with obtaining mental health treatment.  The Veteran reported symptoms of isolation, anger issues, hyperarousal, flashback and nightmares over the past year.  He also reported having marital discord as a result of these symptoms.

A June 2009 mental health consult noted that the Veteran underwent a PTSD screening test that was positive.  The Veteran endorsed several symptoms, such as trouble with concentration, having little interest or pleasure in doing things, and psychomotor agitation or retardation.  He denied having suicidal or homicidal ideation, plan or intent.  The VA psychologist provided a diagnostic impression of PTSD and assigned the Veteran a GAF score of 65.

A July 2009 mental health physician note reflects that the Veteran was referred to mental health counseling for psychotherapy and medication monitoring.  The Veteran complained of depression, mood swings and anxiety/PTSD symptoms.  He denied having any previous psychiatric treatment or medications.  The Veteran also reported experiencing flashbacks and nightmares occurring twice a week, an exaggerated startle response, hypervigilance and irritability.  The examiner noted the Veteran had sleep disruption of three hours per night, denied suicidal or homicidal ideation, and had deteriorating anxiety/agitation.  He appeared neatly groomed for the examination, was cooperative with the examiner, his speech was at a normal rate, tone, and volume, his affect appeared constricted, his thought process was linear, and his mood was depressed.  He was diagnosed with PTSD, depressive disorder NOS (not otherwise specified), and the examiner ruled out bipolar disorder NOS.  The Veteran was assigned a GAF score of 58.

In an October 2009 statement from the Veteran, he reported having nightmares and flashbacks, he was "anxious all the time" and he could not relax or sleep.  He reported fighting with his wife, avoiding large crowds, memory problems, and experiencing feelings of depression and fatigue. 

A December 2009 mental health note reflects that the Veteran was compliant with his medication, he complained of tiredness/fatigue, and he reported feeling more aggressive/irritable on Prozac.  His mood swings were stable, and he reported having sleep disruptions lasting three to four hours a night, with nightmares occurring eight times per week.  He denied having suicidal or homicidal ideations.  He reported having deteriorating anxiety/agitation, with panic symptoms from six to eight times a week, up from two to six times a week.  He also noted that he more frequently had temper outbursts, which occurred four to nine times a week.  The Veteran stated that he began hearing yelling during his flashbacks lately, and the symptoms of hallucinations occurred two to four times per week.  He denied any delusions or substance use.  He appeared neatly groomed at his examination, was cooperative toward the examiner, spoke with a normal rate, tone and volume, his mood was depressed, his affect was constricted, his thought process was linear, he had no overt psychosis, and denied having any perceptual disturbances.  His diagnosis of PTSD and depressive disorder NOS remained unchanged, and his GAF score was 58.

In September 2010, the Veteran underwent a VA PTSD examination.  The Veteran reported being married and described the relationship as "not to[o] good."  He denied a history of suicide attempts, violence, alcohol or substance use.  He presented to the examination neatly groomed and clean, was cooperative and friendly to the examiner, his affect was normal, and his mood was depressed.  The examiner noted that the Veteran was easily distracted and struggled to spell his name backwards.  The Veteran's thought process and thought content were both unremarkable, and he did not exhibit any delusions or inappropriate behavior.  The examiner noted that the Veteran did not have hallucinations or sleep impairment, but he did have frequent, chronic, moderate panic attacks that caused moderate social and occupational impairment.  The Veteran's remote memory was found to be normal, his recent memory was mildly impaired, and his immediate memory was normal.  The examiner noted that the Veteran was capable of managing his financial affairs, he was currently employed part-time for Mercedes Benz installing doors, and he had decreased concentration at work.  The VA examiner diagnosed the Veteran with chronic, moderate PTSD and assigned a GAF score of 60.  He stated that the level of the Veteran's occupational and social functioning was best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but with generally satisfactory functioning.

A February 2011 treatment record from a VA clinical psychologist reflects that the Veteran was referred for assessment of possible psychotherapy.  The Veteran appeared adequately groomed and casually dressed.  His demeanor was noted to be guarded and easily irritable.  The psychologist noted that some facts appeared not always to be internally consistent.  For example, the Veteran reported quarrelling with his peers and supervisors at work whenever he is told what to do because it reminds him of his military deployment, yet denied that he was reprimanded or experienced significant trouble with supervisors over this behavior.  The psychologist noted that the Veteran appeared restless and hypervigilant, and he showed no observed deficit in memory.  The Veteran stated it was hard to focus and he claimed he could not remember details about his drunken driving history until pressured to try and do so.  His speech was at a normal rate and goal-directed, although with a mildly irritable tone at times.  His mood was found to be irritable/angry, he was moderately depressed, had moderate anxiety, and experienced recurrent, unexpected panic attacks.  He showed paranoid ideation, but did not exhibit any hallucinations, and denied suicidal or homicidal ideations.  The Veteran was diagnosed with PTSD and depressive disorder NOS, and the VA psychologist assigned a GAF score of 55.

A March 2011 psychotherapy note from a VA psychologist reflects that the Veteran had an affect that was restricted and almost flat except for some tears when talking about his stressors.  The Veteran stated not recalling his first meeting with the VA psychologist, reported getting into a verbal argument with his wife, stated his wife was filing for divorce and he reported missing work because he could not handle being around others.  The examiner noted that the Veteran had difficulty focusing or engaging in therapy, or discussing coping strategies.  He denied having suicidal or homicidal ideation.  The examiner assigned the Veteran a GAF score of 42.  

Later that month, a VA treatment record notes that the Veteran presented as severely impaired cognitively and emotionally, stating that he "can't focus."  The examiner noted that he attempted to have the Veteran perform answer simple mental status items such as counting to ten and recounting the shape of a ball, which should be easy for all but the most severely impaired person.  The Veteran denied he could do any of these exercises and gave answers only when repeatedly encouraged.  The VA psychologist noted that the Veteran's responses were characterized by dissimulation and inconsistency suggestive of a less than candid response style which made appropriate understanding of his issues difficult.  The examiner stated that this did not rule out that there are psychological or neurological issues, just that they could not be determined at this time based on presentation.  The examiner further noted that psychological testing was unlikely to clarify this issue further as she would expect further dissimulation, inconsistency with adequate responses for more complex questions versus difficulty with simple questions and with his otherwise intact presentation and history of employment.  While the examiner noted the Veteran's prior diagnosis of PTSD, she stated she was unable to give that diagnosis in confidence given the Veteran's presentation during the last two meetings and the dissimulation in his responses.  She further stated that the prior reports of the Veteran are of questionable validity. 

A May 2011 mental health note reflects that the Veteran had been compliant with new medication.  He denied any psychosis, mood swings, depression, suicidal or homicidal ideations, or substance abuse.  The Veteran reported going to the gym to stay busy and divert himself.  He presented as casually dressed and cooperative, spoke in a normal rate, tone and volume, he had an appropriate affect, his thought process was linear and goal-directed, and he denied any perceptual disturbances and showed no overt psychosis.  The examiner found his judgment to be intact.

An April 2012 mental health outpatient note notes the Veteran's complaints of nightmares, flashbacks and feelings of paranoia and irritability.  He noted that bad weather and loud noises worsen his PTSD symptoms.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that he is entitled to an initial evaluation in excess of 30 percent prior to January 21, 2013.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's affect, in July 2009 it was described as constricted.  The September 2010 VA examiner noted the Veteran had a normal affect, in March 2011, a VA treatment record showed that his affect was restricted and "almost flat," and in May 2011, he exhibited an appropriate affect.  Therefore, for period prior to January 21, 2013, the Board finds that the Veteran's affect has not been flattened.

Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, July 2009 and February 2011 VA treatment records showed that the Veteran's speech was at a normal rate, tone and volume, and the September 2010 VA examiner found the Veteran's speech to be clear.

As to panic attacks, the Veteran reported panic symptoms in December 2009 that occurred from six to eight times per week.  In September 2010, the VA examiner found that the Veteran had frequent, chronic, moderate attacks that caused moderate social and occupational impairment.  However, the VA examiner failed to document the frequency of the Veteran's panic attacks.  In February 2011, the Veteran reported recurring, unexpected panic attacks, but the treatment record again fails to document the frequency of the Veteran's panic attacks.  While the evidence indicates the Veteran experiences frequent panic attacks, the credibility of the Veteran's reports of symptoms have been called into question by his treating VA psychologist.  In March 2011, a VA psychologist noted inconsistencies in answers the Veteran gave and stated that prior reports were of questionable validity.  

As to the Veteran's short-and long-term memory, the September 2010 VA examiner found the Veteran to be easily distracted, but he determined the Veteran's thought process and thought content to be unremarkable, his remote memory and immediate memory were found to be normal, and his recent memory was mildly impaired.  While the Veteran has reported more severe symptoms in VA treatment records, the credibility of his reports were called into question by a VA clinical psychologist in March 2011. 

As for the Veteran's judgment, the September 2010 VA examiner noted that the Veteran understands the outcome of his behavior, and in May 2011, the Veteran's judgment was found to be intact. 

The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in his 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported having arguments with his wife and work conflicts.  But the September 2010 VA examiner noted that the Veteran lost no time from work in the prior 12-month period, and he listed decreased concentration as the only problem related to the Veteran's occupational functioning.

Based on the foregoing, the Board finds that prior to January 21, 2013, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  In this regard, the Board finds that, for the appeal period prior to January 23, 2013, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and difficulty maintaining social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and difficulty maintaining social relationships are contemplated in his current 30 percent rating.  The Board has also considered the Veteran's GAF scores assigned prior to January 21, 2013.  The Veteran's GAF scores assigned during treatment and VA examinations ranged from 55 to 65.  While the Veteran was assigned one GAF score of 42 in March 2011, the examiner later stated that the prior reports of the Veteran were of questionable validity.

While the Veteran's reports of recurring panic attacks are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

B.  Period beginning January 21, 2013

The Veteran has been assigned a 70 percent disability rating beginning January 21, 2013.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 70 percent for this period.

A January 2013 PTSD disability benefits questionnaire (DBQ) lists the Veteran's diagnoses of PTSD, panic disorder and bipolar II disorder.  This DBQ was filled out by a private clinician.  The examiner noted that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner stated symptoms are intertwined, noting that predominant symptoms that have an adverse impact on the Veteran's well-being are related to PTSD, and that PTSD accounts for the predominance of the impairment.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted symptoms that include mood instability, difficulty engaging in leisure activities, anger, chronic sleep impairment, anxiety, and depressed mood.  The clinician also indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationship and difficulty adapting to stressful circumstances, including work or a work like setting.  The clinician, further, noted that the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

In February 2014, the Veteran was afforded a VA PTSD examination and diagnosed with PTSD and panic disorder with agoraphobia.  The examiner stated that it was possible to determine which symptoms are attributable to each diagnosis, and listed symptoms of panic disorder that include anxiety, frequent unexpected panic attacks, fear of recurrent panic attacks and fear of going outside in public.  The VA examiner stated that the Veteran's diagnosed mental conditions result in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran experienced symptoms that include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran was capable of managing his financial affairs.

The medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is in persistent danger of hurting himself or others as a result of his PTSD.  Although the January 2013 DBQ indicates that the Veteran had intermittent inability to perform actives of daily living, including maintenance of minimal personal hygiene, overall, the disability picture as explicitly indicated by this same clinician did not indicate total social and occupational impairment.  Further, the evidence as a whole, to include the subsequent February 2014 VA examination report, does not indicate total impairment, and instead indicates that the level of severity warrants a 50 percent rating.  

Further in this regard, the Veteran has not been noted to have experienced disorientation to time or place. Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  In this regard, the January 2013 VA examiner found only occupational social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but did not find total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployed.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to January 21, 2013, is not warranted.  The Board further finds that a rating in excess of 70 percent for PTSD beginning January 21, 2013, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to January 21, 2013, and in excess of 70 percent thereafter, is denied. 




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


